Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 1 of 15

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

ANTHONY VINES and DOMINIQUE PLAINTIFFS
LEWIS, Each Individually and on
Behalf of All Others Similarly Situated

V. NO. 4;18-CV-0509-BRW

WELSPUN PIPES, INC.; WELSPUN DEFENDANTS
TUBULAR, LLC; and WELSPUN

SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS

THIS SETTLEMENT AGREEMENT AND RELEASE OF CLAIMS (“Agreement”) is
made and entered into by and between Plaintiffs Anthony Vines and Dominique Lewis
(hereinafter referred to as “Employees” or “Plaintiffs”), which includes their agents, attorneys,
heirs, dependents, personal representatives, executors, administrators, successors, and assigns (if
any), and Defendants Welspun Pipes, Inc., Welspun Tubular, LLC, and Welspun USA, Inc.
(Welspun), which, includes any assigns, including Welspun’s current and former officers, agents,
shareholders, directors, owners, employees, attorneys, accountants, franchisors, successors,
insurers, professional employer organizations, parent or subsidiary corporations/businesses, and
assigns and the respective current and former officers, agents, shareholders, directors, Board
Members, employees, attorneys, accountants, successors, insurers, and professional employer
organizations of any parent, subsidiary, and affiliated entities (hereinafter collectively referred to
as “Defendants”)(collectively, “the Parties”).

L STATEMENTS OF FACT

The Parties acknowledge that:

It is the desire of the Parties to settle fully, finally, and forever any and all issues that may
exist between them, including but not limited to, any claims, disputes, or other issues arising out
of Employees’ employment with Defendants,

Moreover, the Parties desire to resolve any and all claims which Plaintiffs may have
against Defendants as of the date of the execution of this Agreement solely to avoid the cost and

uncertainty of litigation;

The Parties have exchanged information relating to Plaintiffs’ claims and Defendants’
defenses, including time and pay records for all similarly-situated employees; and

EXHIBIT

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 2 of 15

Plaintiffs acknowledge that they have had adequate and legally sufficient time to review
this Agreement with their legal counsel and that they understand the rights that have been waived
by this Agreement;

Plaintiffs further represent and warrant that they freely negotiated the terms of this
Agreement and enter into it and execute it voluntarily. Plaintiffs understand that this is a
voluntary waiver of certain claims as set forth herein, whether known or unknown against
Defendants, that relate in any way to their alleged employment with, contracted work with,
complaints about, injuries from, compensation due, benefits, contractual obligations, or
separation from Welspun, up to and including the date of the execution of this Agreement;

Plaintiffs acknowledge and agree that in exchange for entering into this Agreement, they
are receiving consideration, i.e., payments described below, which is something that they are not
otherwise entitled to receive.

Therefore, in consideration of the statements and mutual promises contained in this
Agreement, the Parties agree as follows:

Il, DEFINITIONS
A. “Plaintiffs? Counsel” means SANFORD LAW FIRM, PLLC.

B. “Named Plaintiffs” means Anthony Vines and Dominique Lewis, individually
and as representatives for those similarly situated who filed Consents to Join Collective Action.

C. “Opt-In Plaintiffs” or “Opt-Ins” means the persons other than Named Plaintiffs
listed on Appendix A to this Agreement as well as those who consent to join this lawsuit during
the Second Opt-in Period set forth in Section IJI.B.1 of this Agreement.

D. “Released Persons” means Welspun as well as any assigns, including current and
former officers, agents, shareholders, directors, owners, employees, attorneys, accountants,
franchisors, successors, insurers, professional employer organizations, parent or subsidiary
corporations/businesses, and assigns and the respective current and former officers, agents,
shareholders, directors, Board Members, employees, attorneys, accountants, successors, insurers,
and professional employer organizations of any parent, subsidiary, and affiliated entities.

TW. AGREEMENT

Defendants agree to pay in full and final settlement of this matter the following:
A. Payments to Named Plaintiffs and the First Opt-in Class of Plaintiffs.
1, Defendants will make payments to the Named Plaintiffs and the First Opt-

in Class of Plaintiffs in the amounts set forth in Appendix A attached hereto in the total amount
of Two-Hundred Eleven Thousand, Six Hundred Sixty Six Dollars and 36/100 ($211,666.36).

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 3 of 15

a. These payments represent the negotiated back wages allegedly owed to the
Named Plaintiffs and First Opt-in Class of Plaintiffs as well as an additional amount as alleged
liquidated damages.

b. Checks payable to the Named and the First Opt-in Class of Plaintiffs in the
amounts set forth in Appendix A will be issued and distributed by Welspun no later than thirty
(30) days from the Court’s approval of this Agreement. These will be mailed out by regular mail
to the last known address of each individual in Welspun’s database.

c Any checks not negotiated within 90 days of issuance will be terminated, with the
exception of those subject to section D, below.

d. Defendants will pay the amounts shown on Appendix A in the form of regular
payroll payments, subject to standard taxes, withholdings, and deductions.

B, Payments to the Second Opt-in Class of Plaintiffs.

1. Defendants will make payments to the Second Opt-In Class in the amounts listed
in Appendix B attached hereto in the total amount of $57,673.24 (Fifty Seven Thousand and Six
Hundred and Seventy Three Dollars and Twenty Four Cents).

2, These payments represent the negotiated back wages allegedly owed to the
Second Opt-in Class of Plaintiffs as well as an additional amount as alleged liquidated damages.

3. Checks payable to the Second Opt-In Class of Plaintiffs in the amounts set forth
in Appendix B will be issued and distributed by Welspun no later than thirty (30) days from the
Court’s approval of this Agreement. These will be mailed out by regular mail to the last known
address of each individual in Welspun’s database.

4. Any checks not negotiated within 90 days of issuance will be terminated, with the
exception of those subject to section D, below.

C. Attorneys’ Fees and Costs. The Parties have not yet negotiated the payment of
attorneys’ fees and costs to Plaintiffs’ counsel, as they intended to and have indeed negotiated
the payments to Named Plaintiffs and Opt-in Plaintiffs separately and apart from any discussion
or negotiation of payment of attorneys’ fees and costs. The Parties agree to separately negotiate
attorneys’ fees and costs while the Court deliberates on the Motion for Approval, up to the Court
imposed deadline of 12:00 pm on Monday June 2, 2020.

D. Lost or Misdirected Payments. Named Plaintiff and Opt-in Plaintiffs shall have
90 days from the date of issuance of payment to negotiate settlement checks. If a Named
Plaintiff's or Opt-in Plaintiff's check is lost, destroyed, or otherwise unusable, the payee may
notify Defendants, through counsel, within 90 days of the date of issuance of payment and
Defendants will, upon verification that the original check has not been negotiated, issue a
replacement. The payee shall have 90 days from the date of re-issuance to negotiate the
replacement check.

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 4 of 15

E. Dismissal of All Claims with Prejudice. Upon approval by this Court, the
claims of the Named Plaintiffs and Opt-In Plaintiffs set forth in the Second Amended Complaint
will be dismissed by the Court with prejudice. Named Plaintiffs represent and warrant that, other
than this lawsuit, Named Plaintiffs and Opt-in Plaintiffs have no other lawsuits, charges,
administrative proceedings, or other claims of any nature pending against Defendants in any state
or federal court or before any agency or other administrative body. Named Plaintiffs and Opt-in
Plaintiffs represent and warrant that they have not assigned to a third party any of their current or
potential claims against Defendants.

F. Limited Release of Claims by Collective. Named Plaintiffs, on behalf of
themselves, individually, and as representatives of each Opt-In Plaintiff, and cach of their heirs,
estates, executors, administrators, assigns, transferees and representatives, hereby release and
forever discharge the Released Persons from any and all claims, rights, demands, liabilities and
causes of action of every nature and description relating to unpaid wages, for monetary damages,
liquidated damages, interest, attorneys’ fees, costs, and punitive damages, and all claims or
demands related to the Named Plaintiffs’/Opt-In Plaintiffs’ employment with Defendants
regarding wages_and/or failure to pay minimum or overtime wages that cach has or may have
had against the Defendants as of the date of issuance of the check disseminated to that person
under:

(1} the Fair Labor Standards Act (29 U.S.C. § 201, ef seq.);

(2) the Arkansas Minimum Wage Act,

(3) any and all claims under the laws of any state, county, municipality or other
governmental subdivision of the United States or any state, including but not
limited to, the State of Arkansas regarding failure to pay wages or overtime
wages; and

(4) any and all other relevant Federal and/or State statutory and/or common laws
including, but not limited to, intentional infliction of emotional distress for failure
to pay wages or overtime wages.

G. Full Release _of Claims by Named Plaintiffs. In exchange for Defendants’
payment of the valuable and sufficient consideration outlined in Section IH.A above, the
sufficiency of which is hereby acknowledged, Named Plaintiffs fully, finally, and forever release
and discharge Defendants from any and all known or unknown claims, obligations, and
liabilities, including those for personal injury; for compensatory, punitive, and liquidated
damages; for wages, salaries, commissions, and bonuses; for wage deductions, back pay, front
pay, court costs, and attorney fees; for job assignments, promotions, transfers, and past due or
future employment; for benefits, including but not limited to health, dental, and life insurance,
pension, retirement, and/or 401(k)} benefits; for monetary damages for intentional infliction of
mental and/or emotional distress, defamation, breach of contract, wrongful termination,
misrepresentation, and assault and battery; and for any other known or unknown causes, claims,
or demands which Named Plaintiffs have, had, or may have had that relate in any way to their
alleged employment with, contracted work with, separation from, complaints about, and
compensation and benefits due from, Defendants. This Release is made on behalf of Named

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 5 of 15

Plaintiffs, their dependents, heirs, executors, administrators, and agents including any successors
and assigns.

Named Plaintiffs specifically release any and all claims of any kind whatsoever that they
have, had, or may have had against Defendants as of the date of Named Plaintiffs’ execution of
this Agreement under the following:

(1) Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C, § 2000¢e, ef
seq.);

(2) the Age Discrimination in Employment Act of 1967, as amended (29 U.S.C, §
621, ef seq.);

(3) the Civil Rights Acts of 1866, 1871, 1964 and 1991;

(4) the Americans with Disabilities Act of 1990, as amended (42 U.S.C. § 12101, et
seq.);

(5) the ADA Amendments Act of 2008, (42 U.S.C. § 12101, ef seq.);

(6) the Rehabilitation Act of 1973, as amended (29 U.S.C. § 701 ef seq.);

(7) the Genetic Information Nondiscrimination Act of 2008, (42 USC § 2000ff, et
seq.).5

(8) the Equal Pay Act of 1963, as amended (29 U.S.C. § 206(d), ef seg.);

(9) the Arkansas Civil Rights Act, as amended (A.C.A §16-123-101, ef seg. ):

(10) the Uniform Contribution Among Tortfeasors Act, as amended (A.C.A. § 16-61-
201, ef seq.);

(11) _ the Fair Credit Reporting Act, as amended (15 U.S.C. § 1681 et seq.);

(12) the Occupational Health and Safety Act of 1970, as amended (29 U.S.C. § 651, e¢
seq.) or any applicable state safety and health statutes, regulations, or common
law;

(13) the Family and Medical Leave Act, as amended (29 U.S.C. § 2601, e¢ seq.);

(14) the Arkansas Minimum Wage Act, as amended (Ark. Code Ann. § 11-4-201, e¢
seq.);

(15) the Fair Labor Standards Act, as amended (29 U.S.C. § 201, ef seq.);

(16) any and all claims under the laws of any state, county, municipality or other
governmental subdivision of the United States or any state, including but not
limited to, the States of Arkansas and Mississippi; and

(17) any and all other relevant Federal, State, local laws, unjust enrichment/quantum
merit, workers’ compensation laws, common laws, tort, contract, or statutory
claims, and/or any claims for attorneys’ fees and costs.

Named Plaintiffs understand and agree that, even if they should eventually suffer
additional damages arising out of the matters released by this Agreement, they wil! not be able to
make any claims for those damages as against Defendants; provided, however, this Agreement
does not release any rights or claims arising after the date this Agreement is signed. Nothing in
this Agreement shall preclude Named Plaintiffs from filing with or participating in any manner
in any investigation, hearing, or proceeding conducted by the Arkansas and United States
Departments of Labor and/or Equal Employment Opportunity Commission. Named Plaintiffs
hereby waive any and all rights to recover monetary relief in any way, by virtue of any such
investigation, hearing or proceeding conducted by those agencies for claims arising prior to the

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 6 of 15

Effective Date of this Agreement. Nothing in this Agreement shall preclude Named Plaintiffs
from exercising their rights under COBRA, although any such exercise will be solely at their
own expense.

H. No Admission of Liability; Inadmissibility of Agreement. This Agreement
shall not in any way be construed as an admission by Defendants of any liability whatsoever or
as an admission by Defendants of any acts of wrongdoing, misclassification, or discrimination
against Named Plaintiffs, Opt-in Plaintiffs, or any other persons. In fact, Defendants specifically
disclaim improper wage payments, or any liability and wrongdoing. Defendants affirmatively
state that they have fully complied with all applicable statutes, regulations, and ordinances. The
terms of this Agreement will not establish any precedent, nor will this Agreement be used as a
basis to seck or justify similar terms in any subsequent situation involving other persons. This
Agreement shall not be offered, used, or admitted into evidence in any proceeding or litigation,
whether civil, criminal, arbitral, or otherwise, except for any actions to enforce the terms of this
Agreement, unless ordered to produce this Agreement by a court of law.

1. Approval Process: The Parties shall file a joint motion for approval of this
Agreement, If the Court does not approve this Agreement or approves it subject to conditions or
modifications which are not acceptable to both Parties, the Parties shall attempt to negotiate in
good faith in order to modify the Agreement in a form acceptable to both the Parties and the
Court.

J. Knowing and Voluntarily Waiver: Named Plaintiffs acknowledge and agree
that they and the Opt-in Plaintiffs have had sufficient time to consider this Agreement and to
consult with legal counsel of their choosing considering its meaning and significance. When
entering into this Agreement, Named Plaintiffs have not relied on any representations or
warranties made by the Parties, other than representations and warranties expressly set forth in
this Agreement.

K. Communications with Plaintiffs: Defendants have no responsibility with
respect to any inquiries from Opt-in Plaintiffs about this Agreement and the settlement described
herein, except that if any Opt-in Plaintiff approaches Defendants, Defendants agree to refer such
Opt-in Plaintiff to Plaintiffs’ Counsel.

L. Choice of Law and Venue: This Agreement is deemed by the Parties to be made
and entered into in the State of Arkansas. It shall be interpreted, enforced, and governed under
the laws of Arkansas. Any action to enforce any part of this Agreement shal! be brought in the
federal courts located in Pulaski County, Arkansas.

M. Waiver: Any failure by any party to insist upon the strict performance by the
other party of any of the provisions of this Agreement shall not be deemed a waiver of any of the
other provisions of this Agreement, and such party, notwithstanding such failure, shall have the
right thereafter to insist upon the specific performance of any and all of the provisions of this
Agreement.

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 7 of 15

N. Binding Agreement: This Agreement shall be binding upon, and inure to the
benefit of, the Parties, as well as their affiliates, agents, employees, beneficiaries, heirs,
executors, administrators, successors, and/or assigns.

O. Cooperation Clause: The Parties acknowledge that it is their intent to
consummate the settlement described herein, and they agree to cooperate to the extent necessary
to effectuate and implement all terms and conditions of this Agreement and to exercise their best
efforts to accomplish the foregoing terms and conditions of this Agreement.

P. Entire Agreement; This Agreement contains the entire Agreement between the
Parties, and it replaces any prior agreements or understandings between the Parties. All
modifications to this Agreement must be made in writing and signed by the Parties.

Q. Severability: The provisions of this Agreement are severable, and if any part of it
is found to be unenforceable, the other parts shall remain fully valid and enforceable.

R. Captions: The captions or headings of the sections and paragraphs of this
Agreement have been inserted for convenience of reference only and shall have no effect upon
the construction or interpretation of any part of this Agreement.

S. Remedy for Breach: If either Party believes that there has been a violation of this
Agreement, including but not limited to violations of any of the obligations set forth in this
Agreement, then that Party may present this Agreement to the United States District Court
Eastern District of Arkansas, Western Division, for purposes of obtaining injunctive and/or
monetary relief, as well as damages arising from any breach, including legal fees and costs. The
Parties agree that whether a violation of this Agreement has occurred shall be determined by a
court of competent jurisdiction.

T. Signatures: The Parties agree that a signed and faxed copy or signed and
emailed copy of this Agreement is just as valid as an original signed copy of this Agreement.
The Parties further agree that this Agreement may be signed in multiple counterparts, each of
which is an original. Should multiple counterparts exist, they will be provided to all Parties for
their records.

U. Construction: This Agreement is deemed to have been drafted jointly by the
Parties and, in the event of a dispute, will not be construed in favor of or against any Party by
reason of that Party’s contribution to the drafting of this Agreement.

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 8 of 15

PLAINTIFES:

Date

Date

APPROVED:

 

Josh Sanford

Daniel Ford

SANFORD LAW Firm, PLLC

650 S. Shackleford

Suite 411

Little Rock, AR 72211
ATTORNEYS FOR PLAINTIFFS
And

DEFENDANTS:

Date

Date

Date

 

Anthony Vines

 

Dominique Lewis

 

By:

, on behalf of

 

Welpun Pipes, Inc.

 

 

 

By: , on behalf of
Welspun Tubular, LLC
By: , on behalf of

 

Welspun USA, Inc.

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 9 of 15

APPROVED:

s/ J. Bruce Cross

J. Bruce Cross

Gregory J. Northen

CROSS, GUNTER, WITHERSPOON &
GALCHUS, P.C,

500 President Clinton Avenue, Suite 200

Little Rock, Arkansas 72201

Telephone (501) 371-9999

Email: mduke@cgwe.com

Email: gnorthen@cgwg.com

ATTORNEYS FOR DEFENDANTS

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 10 of 15
Welspun/Vines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST BATCH
Total

Employee Name Damages
IAADIL, MADINAH $349.47
ADAMS, CLEON 5371.12
ADKINS, DARRYEL 5752.73
AIKENS, ROBERT 53,044.00
ALLEN, DEMETRIUS $599.40
ARROWSMITH, RAINEY $1,296.54
AUBERT, JUSTIN ALLEN $1,195.99
AVALLE, MICHAEL S 54,784.38
BAKER, MARCUS $1,952.20
BAKER, ROBERT 53,702.60
BALDWIN, JIMMY VW $450.24
Barbee, Kenneth $126.97
BARTON, ROMINTA $711.53
BAXTER, MARKEEVIAS $375.63
BERMUDEZ-LOZADA, SHENOLIA SA97, 21
BLACKERBY, COBY $29.64
Bledsoe, Alfred 5587.30
BOLEN, CAMERON 5542.73
BOLES, BRYAN $1,353.42
BONNER, CONTRALLE $1,936.54
BRADLEY, AARON $1,086.46
Brooks, Eddie L 5966.29
Brown, Austin $0.00
BROWN, JAMES 54,083.30
Brown, Nicholas $275.66
Campbell, Brian 5108.81
CANNON, DOLLIE 52,384.63
CARROLL, PAYTON $183.50
CARTER, CALVIN $310.71
CASAS CARRAZANA, JORGE L $3,281.86
CLARK, REDELL $0.00
CLAY, OTIS $1,547.40
CONNETT, MICHAEL 5340.30
COOKSEY, BRANDON $1,773.83
CRAIG, DOUGLAS $1,862.74
DABRNEY, EDWIN $2,082.29
DALE, DIONNE $3,999.17
Daniel, Christopher 5378.63
Daniels, Jarrod $1,443.30
DAVIS, JOAN 583.35
Davis, Michael G 518.05
DAY, ADDISON $1,355.82
DRENNAN, CHRISTOPHER $2,813.09
DUCKERY, ANITA 5244.13
EDWARDS, ARTIS $728.89
Edwards, Lester $0.00

 

 

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 11 of 15
Welspun/Vines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST BATCH
Total

Employee Name Damages
ELLIS, KENNETH $1,340.39
ELLISON, BILLY $573.54
FOREMAN, FRANKIE 5218.89
FRANKLIN, DON $2,539.23
Franks, Michael $122.41
FRAZEE, KEIR $1,538.57
Fuller, Jason $53.04
GAINES, PATRICK $1,627.83
GEIGER, ALLEN $525.92
Gordon Jr, Roosevelt $272.05
GRAY, JONATHAN $620.67
GRIMES, JONATHAN 51,758.91
GUERRERO, EDGAR 5806.74
Hackett, Herbert 5429.24
Hale, Carlos $404.14
HARRIS, GARY $387.02
HARRIS, KEITH 5168.49
HARRIS, TIMOTHY D $2,884.32
HARRISON, ROY $181.70
HEAD, DELANA $2,835.34
HIBBLER, TRISTAN $604.53
Hill, Keith $0.00
HILL, MARY 5447.61
HOLLIS, CALVIN 53,016.34
HOLLY, DEJUAN $588.63
HONORABLE, JEFFERY $3,455.57
HOUSTON, ANDREW $1,179.44
HUNTER, EARL $2,683.28
HUNTER, JOEY $1,624.47
JAMIL, KHALID 51,009.80
JIMENEZAGUILAR, PABLO $2,927.92
JOHNSON, BENJAMIN $66.79
Johnson, Edward 50.00
Johnson, Terry $498.71
JONES, DARNELL $3,179.30
JONES, ERVIN $2,521.16
JONES, MATTHEW $431.82
KEARNEY, BRITTNAE 541.57
KELLOMS, MIKE $867.48
Kersey, Barbara K 50.00
KHAN, KAMRAN $3,652.67
Lewis, Dominque L 583.68
MARTIN, BONNIE $325.60]
MCCLAIN, CALVIN $2,759.84
MCFADDEN, SEAN $464.36
MELDER, MAXWELL $4,048.54

 

 

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 12 of 15

Welspun/Vines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST BATCH
Total

Employee Name Damages
MITCHELL, JOSHUA 5194.60
Murdock, Roderick D 5454.43
MURPHY, ERIC $53.17
MURRY, WILLIE $791.34
NEAL, RONNIE $717.34
Neal, Terry W 545.74
NETHERY, RICHARD 5558.37
NICHOLS, GREG $45.34
OLVERA GUERRERO, ISRAEL $6,548.52
PADGETT, MARK $2,428.24
Parker, Blake $1,044.41
Parker, George $672.54
PEEL, TOMMY 5373.51
PERKINS, ETOY $452.18
POLSTON, MICHAEL $331.33
Poston, Hunter $20.53
Price, Jehoshaphat $59.29
REED, CANARY $373.86
REEVES, THEO $1,313.84
RHODES, FREDERICK $6,825.90
RICE JR., MICHAEL K 611,979.15
RICHARDSON, WENDELL 590.87
ROBERTS, DEMARCUS $125.03
ROBINSON, GILBERT 51,879.76
ROGERS, SAMUEL $3,895.57
ROSE, DONALD $1,782.06
Ross, Tyler $38.99
ROWE, RONNIE $1,626.93
SABB, REGINALD $341.10
Sanders, Krisjhaun 50.00
Savage, Roy L $364.79
SAYERS, KEITH $2,335.52
SCALES, SHAWN $257.42
SHAKUR, RIDWAN $732.11
SHAW, KENNETH 54,733.05
SHELTON, ROBERT $3,115.71
Siler, Ricky 50.00
SMITH, HUBERT $3,850.82
SMITH, JACOB $2,915.12
Smith, Pamela $122.13
SPILLERS, EUGENE $1,230.38
SPROLING, MARSHALL $800.79
STEVENS, JASON $3,179.47
STRZELECKI, ARON $1,343.77
THORNTON, JAMES $213.06

 

 

VINES, ANTHONY

 

$2,516.03

 

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 13 of 15
Welspun/Vines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST BATCH
Total
Employee Name Damages
WAINWRIGHT, GARRY $35.65
WARD, JAMES $164.57
WESLEY, RODERICK $1,080.72
Wesson, Christopher Todd 568.67
WHITE, DERRICK D $378.25
WHITE, ELIOTT $1,522.31
WIGINGTON, TERRY $3,398.80
WILBON, MARTELL $1,370.59
IWILKINS, GEORGE $2,737.50
Willett, James E $244.50
WILLIAMS, ERIC $1,361.53
JWILLIAMS, NICHOLAS $318.21
Williams, Taborian $88.56
WOODS, STEVEN $622.54
Woodward, Bradley R $0.00
Wooley, Steven $2,160.57
IWRIGHT, DENNIS 594.19
YUSUF, FRED $179.23
MAYES, KUWAN $1920.38
MURRY, XAVIER $64.92
GRACE, SOL $351.98
HARRIS, ERICK $211.94
KITTLER, JAMES $3,103.33
OWENS, SCOTT $2,401.82
PRIDE, KEITH $3,285.44
TOTALS: $211,666.36

 

 

 

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 14 of 15
Welspun/Vines

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECOND BATCH

EMPLOYEE NAME Amount
Alexander D. Spurr $124.58
Alfred Tyrone Bledsoe, Jr. $587.30
Anthony McCuien 536.40
Anthony Whitehead $183.04
Benjamin Grice $294.29
Beverly Ann Roberts 5856.53
Brandon Shepard $28.49]
Brian Hale 51472,28
Buell Nunnery $768.18
Calvin E. McClain 978.28]
Calvin Thomas $927.29
Charles K. Hill $1917.96
Charles Stuart $1376.93
Danny Gunter $71.30
Danny K. Griffin $462.83
David N. Edwards $1233.73
Dennis E. Robinson $1049.91
Desiderian Gill 556.66
Dewayne Johnson 535.65
Donna LeBlanc $4299.24
Donny Graham $664.57
Dustin Kent 5452.56
Edgar Jerome Chandler $2206,90,
Edilberto Andrade $1078.36
Edward Chunn $172.99
Edward Williams 5823.77
Eric Cunningham $426,13]
Gus Chambers $0.00
Jacob Allen $2014.05
James K Jimerson $1435.98
James T. Marshall §2855.65
Jamie Beam $26.99
Johnny Spann $1832.53
Josh Evanarf $449.80
Justin L. Davis $97.94
Keith L. Allen $575.26
Kenneth Kentle $84.26
Kenneth Mosby $661.57
Kevin Glosson 553.17
Kevin Jones $613.82
Kippard Ware $2720.69
Larry Summage 5483.70
Lee Mifflin $326.84
Lorin Q. Gathings $1537.23
Lyne Fuller $76.24
Marcus Gilmore 5268.04
Martin B. Jasso $839.25
Matthew Martin 5314.8?

 

 

 

 

 
Case 4:18-cv-00509-BRW Document 89-1 Filed 05/29/20 Page 15 of 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Welspun/Vines
SECOND BATCH
Maurice Reed, Sr. $523.66
Michael Barbee $455,82
Michael Hussung $1060.87
Norma J. Hathcock $1489.51
Paul A. Rucker $949.18
Rahjaral Derron Person $613.91
Raymond Patillo $509.75
Raymond Robinson $0.00
Rickel Hickey $1346.56
Rickey L. McBride $649.22
Robert Aikens $1000.12
Robert Derrick Hudson 50.00
Robert Jackson 0.00
Robert Neal $5588.02
Roderick L. Saunders $388.38
Roger Lee Emerson 51404.30
Ronald Floyd $744.50
Scott Dawson $504.33
Scott Rubel $734.36
Shaqwis Jones 0.00
Shawn Watkins $409.80
Shirley Kidd $723.31
Sidney Craig $174.66
Steven T. Dozier $155,372
Terrance Davis, Sr. $182.00
Terry Dickerson $387.81
Timothy Hood 5620.24
Timothy K, Pumphrey 5427.79]
Valarie Moore $911.65
Vanessa Williams $0.00
Wendell Earl $701.15
Zachary Paul Rogers $1066.09
TOTALS: $57673.24

 

 

 

 
